Citation Nr: 0810039	
Decision Date: 03/26/08    Archive Date: 04/09/08

DOCKET NO.  03-20 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for residuals of shell fragment wound of the right shoulder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel



INTRODUCTION

The veteran's active service extended from May 1968 to 
November 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Milwaukee, Wisconsin.  

In September 2006, a hearing was held before the undersigned 
Veterans Law Judge, who is the Board member making this 
decision and who was designated by the Chairman to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  

When the case was previously before the Board, in January 
2007, other claims were denied and the claim for a disability 
rating in excess of 10 percent for residuals of shell 
fragment wound of the right shoulder was remanded for further 
development.  The requested development has been completed 
and the Board now proceeds with its appellate review of this 
issue.  


FINDINGS OF FACT

The residuals of a shell fragment wound of the right shoulder 
are manifested by no more than moderate muscle impairment.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for the 
residuals of a shell fragment wound of the right shoulder 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. Part 4, including § 4.7 and Code 5301 
(2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Rating Criteria

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2007).  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. 
§§ 4.1, 4.2 (2007).  The Board has considered all the 
evidence of record.  However, the most probative evidence of 
the degree of impairment consists of records generated in 
proximity to and since the claim on appeal.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2007).  Therefore, the Board has considered 
the potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disabilities in reaching its decision.  Schafrath, 
at 595.  

The service-connected residuals, shell fragment wound, right 
shoulder (dominant extremity) are currently rated as 10 
percent disabling, for a moderate injury, under diagnostic 
code 5301, for Muscle Group I.  Higher ratings may be 
assigned if the criteria of the rating schedule for a higher 
evaluation are met.  Additional ratings may also be assigned 
if other rating criteria are met, provided that the same 
manifestations are not compensated twice under different 
rating criteria.  38 C.F.R. § 4.14 (2007).  

In this case, by a March 2005 rating decision, the RO granted 
an additional 10 percent evaluation for the residual scar, 
effective the date that the claim for an increased rating was 
received.  This is the maximum rating assignable under 
diagnostic code 7804 and the earliest possible effective the 
date.  38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.157, 3.400(o), 
4.118.  The veteran was provided notice in accordance with 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), as to ratings 
and effective dates in March 2006 and January 2007.  He has 
not disagreed with the rating or effective date for the scar, 
so the March 2005 decision as to the scar is final.  
Therefore, the rating for the scar is not subject to 
appellate review by this Board.  See Holland v. Gober, 10 
Vet. App. 433, 435-36 (1997) (per curiam order) (citing 
Hamilton v. Brown, 4 Vet. App. 528, 538 (1993) (en banc), 
aff'd, 39 F.3d 1574 (Fed. Cir. 1994)); Barrera v. Gober, 122 
F.3d 1030, 1032 (Fed. Cir. 1997); Grantham v. Brown, 114 F.3d 
1156, 1158-59 (Fed. Cir. 1997).

Two principal issues remain.  First, have the muscle wound 
residuals increased in severity so as to approximate a 
moderately severe or a severe wound, which would warrant a 
higher rating under diagnostic code 5301?  Second, do the 
wound residuals include the recent findings involving the 
shoulder joint itself, with rotator cuff tears and arthritic 
changes, which would warrant a higher or additional rating 
under other diagnostic codes?  

Muscle Group I functions in the upward rotation of the 
scapula and elevation of arm above shoulder level.  It 
includes the extrinsic muscles of shoulder girdle: (1) 
trapezius; (2) levator scapulae; and (3) serratus.  A slight 
injury to dominant or nondominant upper extremity will be 
rated as noncompensable.  A moderate injury to dominant or 
nondominant upper extremity will be rated as 10 percent 
disabling.  A moderately severe injury will be rated as 30 
percent disabling if involving the dominant upper extremity 
and as 20 percent disabling if involving the nondominant 
upper extremity.  A severe injury will be rated as 40 percent 
disabling if involving the dominant upper extremity and as 30 
percent disabling if involving the nondominant upper 
extremity.  38 C.F.R. Part 4, Code 5301 (2007).  

Evaluation of muscle disabilities:  
    (a) An open comminuted fracture with muscle or tendon 
damage will be rated as a severe injury of the muscle group 
involved unless, for locations such as in the wrist or over 
the tibia, evidence establishes that the muscle damage is 
minimal.
    (b) A through-and-through injury with muscle damage 
shall be evaluated as no less than a moderate injury for 
each group of muscles damaged.
    (c) For VA rating purposes, the cardinal signs and 
symptoms of muscle disability are loss of power, weakness, 
lowered threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.
    (d) Under diagnostic codes 5301 through 5323, 
disabilities resulting from muscle injuries shall be 
classified as slight, moderate, moderately severe or severe 
as follows:
    (1) Slight disability of muscles--(i) Type of injury. 
Simple wound of muscle without debridement or infection.
    (ii) History and complaint.  Service department record 
of superficial wound with brief treatment and return to 
duty.  Healing with good functional results.  No cardinal 
signs or symptoms of muscle disability as defined in 
paragraph (c) of this section.
    (iii) Objective findings.  Minimal scar.  No evidence of 
fascial defect, atrophy, or impaired tonus.  No impairment 
of function or metallic fragments retained in muscle tissue.
    (2) Moderate disability of muscles--(i) Type of injury.  
Through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection.
    (ii) History and complaint.  Service department record 
or other evidence of in-service treatment for the wound.  
Record of consistent complaint of one or more of the 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section, particularly lowered 
threshold of fatigue after average use, affecting the 
particular functions controlled by the injured muscles.
    (iii) Objective findings.  Entrance and (if present) 
exit scars, small or linear, indicating short track of 
missile through muscle tissue.  Some loss of deep fascia or 
muscle substance or impairment of muscle tonus and loss of 
power or lowered threshold of fatigue when compared to the 
sound side.
    (3) Moderately severe disability of muscles--(i) Type of 
injury.  Through and through or deep penetrating wound by 
small high velocity missile or large low-velocity missile, 
with debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular scarring.
    (ii) History and complaint.  Service department record 
or other evidence showing hospitalization for a prolonged 
period for treatment of wound.  Record of consistent 
complaint of cardinal signs and symptoms of muscle 
disability as defined in paragraph (c) of this section and, 
if present, evidence of inability to keep up with work 
requirements.
    (iii) Objective findings.  Entrance and (if present) 
exit scars indicating track of missile through one or more 
muscle groups.  Indications on palpation of loss of deep 
fascia, muscle substance, or normal firm resistance of 
muscles compared with sound side.  Tests of strength and 
endurance compared with sound side demonstrate positive 
evidence of impairment.
    (4) Severe disability of muscles--(i) Type of injury.  
Through and through or deep penetrating wound due to high-
velocity missile, or large or multiple low velocity 
missiles, or with shattering bone fracture or open 
comminuted fracture with extensive debridement, prolonged 
infection, or sloughing of soft parts, intermuscular binding 
and scarring.
    (ii) History and complaint.  Service department record 
or other evidence showing hospitalization for a prolonged 
period for treatment of wound.  Record of consistent 
complaint of cardinal signs and symptoms of muscle 
disability as defined in paragraph (c) of this section, 
worse than those shown for moderately severe muscle 
injuries, and, if present, evidence of inability to keep up 
with work requirements.
    (iii) Objective findings.  Ragged, depressed and 
adherent scars indicating wide damage to muscle groups in 
missile track.  Palpation shows loss of deep fascia or 
muscle substance, or soft flabby muscles in wound area.  
Muscles swell and harden abnormally in contraction.  Tests 
of strength, endurance, or coordinated movements compared 
with the corresponding muscles of the uninjured side 
indicate severe impairment of function.  If present, the 
following are also signs of severe muscle disability:
    (A) X-ray evidence of minute multiple scattered foreign 
bodies indicating intermuscular trauma and explosive effect 
of the missile.
    (B) Adhesion of scar to one of the long bones, scapula, 
pelvic bones, sacrum or vertebrae, with epithelial sealing 
over the bone rather than true skin covering in an area 
where bone is normally protected by muscle.
    (C) Diminished muscle excitability to pulsed electrical 
current in electrodiagnostic tests.
    (D) Visible or measurable atrophy.
    (E) Adaptive contraction of an opposing group of 
muscles.
    (F) Atrophy of muscle groups not in the track of the 
missile, particularly of the trapezius and serratus in 
wounds of the shoulder girdle.
    (G) Induration or atrophy of an entire muscle following 
simple piercing by a projectile.
38 C.F.R. § 4.56 (2007)

For the major arm, a disability of the shoulder with 
limitation of motion of the arm to shoulder level will be 
rated as 20 percent disabling.  Limitation of motion of the 
arm to midway between side and shoulder level will be rated 
as 30 percent disabling.  Limitation of motion of the arm to 
25° from the side will be rated as 40 percent disabling.  
38 C.F.R. Part 4, Code 5201 (2007).  

Background

The Board has considered the history of the injury in 
accordance with 38 C.F.R. §§ 4.1, 4.2, 4.56 (2007).  The 
service medical records do not provide information as to the 
injury.  The service personnel records show the veteran's 
parents were notified of a February 1969 injury with a 
diagnosis of gunshot wound to the right shoulder vice 
fragmentation wound to the right arm.  He was treated in the 
field and returned to duty.  

On VA examination, in March 1970, the veteran reported that 
he was wounded in the right shoulder in February 1969, the 
wound was debrided and sutured and he was hospitalized for 6 
weeks before being returned to duty.  He stated that he was 
unable to pick up any heavy object because his shoulder hurt.  
Examination disclosed a gunshot wound cicatrix over the 
superior lateral portion of the right shoulder, in the 
deltoid area.  It measured 7 by 21/2 centimeters.  The scar was 
firm, well healed, tender to firm pressure, without muscle 
loss or herniation, and freely movable.  The right shoulder 
had a full range of motion on abduction, adduction, internal 
and external rotation, and forward and backward extension.  
He complained of mild aching at the extremes of all motions.  
The diagnosis was a gunshot wound cicatrix.  

A VA clinical note, dated in July 1974, shows the veteran 
complained of pain in his right shoulder, especially with 
lifting.  Examination showed his shoulders to be symmetrical.  
There was apparent tenderness of the right shoulder.  The 
scar was well healed.  The range of motion and X-rays were 
within normal limits.  

On VA orthopedic examination, in October 1974, the veteran 
complained that he was unable to throw a softball or 
football, that his shoulder hurt with weather changes, and 
that he was unable to lift weights.  He gave a history of 
sustaining shell fragment wounds in Vietnam, in February 
1969.  He reportedly initially had first aid and then, the 
next day, he had debridement.  Later an infection developed 
necessitating 5 weeks hospitalization, including removal of 
metallic fragments.  He was returned to duty.  Examination 
revealed his shoulders to be symmetrical.  The contour of 
both shoulders relative to the deltoids was equal.  The 
veteran was noted to be right handed.  His right arm and 
forearm measured 1/2 inch greater than the left.  There was a 1 
inch by 2 1/2 inch, flat, wide, nonfixed, slightly pink scar 
over the apex of the right shoulder.  There was no apparent 
loss of muscle substance.  No muscle dysfunction was noted.  
The motion of both shoulders was within normal limits 
relative to flexion, extension, abduction, and internal and 
external rotation.  The diagnosis was status post shell 
fragment wound, right shoulder, recovered without 
demonstrable disability.  

The current claim was received in September 2002.  Review of 
the VA clinical records and examination reports for the prior 
year does not disclose any complaints, findings or diagnoses 
pertaining to the right shoulder.  


Evidence Supporting the Claim

Reports from a private orthopedic surgeon cover the period 
from May 2004 to January 2005.  Arthroscopy with subacromial 
decompression was done in May 2004.  Complaints continued.  
In October 2004 the right shoulder was manipulated under 
anesthesia to treat adhesive capsulitis.  The January 2005 
report shows the veteran still had pain and decreased ranges 
of motion.  The assessment was peripheral enthesopathies and 
allied syndromes and osteoarthritis of the shoulder.  Further 
surgery was considered.  In February 2005, osteoarthritis of 
the right acromioclavicular joint was surgically treated by 
excision of the distal clavicle.  These reports reflect the 
history of a right shoulder wound in service and provide 
evidence of a current disability, but they do not connect the 
current symptoms to the wound in service or its residuals.  
Therefore, they are not evidence of a connection.  

At his December 2004 RO hearing, the veteran testified that 
he continued to have right shoulder pains since his injury in 
service.  He provided details as to recent shoulder symptoms 
and treatment, including surgery.  

In September 2006, the veteran testified before the 
undersigned Veterans Law Judge during a hearing at the RO.  
The veteran testified that his private orthopedic surgeon 
told him that his current limited use of his right arm was 
due to the shell fragment wound in service.  He reported that 
he had two surgeries and numerous physical therapies.  He 
stated that he still had constant pain and was unable to lift 
the arm above his head or put it behind his back.  He could 
not sleep on his right side because it was tender.  He 
estimated a 60 to 70 percent loss of strength.  He could not 
put on a belt or tuck in his shirt and required his wife's 
help to dress.  Other symptoms and limitations were also 
described.  He reported that his private doctors told him he 
had a tear of the rotator cuff and that it was the result of 
his fragment wound in service.  

As a lay witness, the veteran does not have the medical 
training and experience to provide competent evidence 
connecting his current shoulder symptoms to his wound in 
service.  38 C.F.R. § 3.159(a) (2007).  The opinion of a 
qualified medical professional is necessary to make the 
connection.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In 
this case, one medical professional provided a connecting 
opinion on two occasions.  

In October 2004, a private orthopedic surgeon reported a 
diagnosis of impingement syndrome of the right shoulder with 
anterior acromial bone spur and partial thickness tear of the 
rotator cuff.  He stated his belief that the veteran's injury 
to the right shoulder during service, in Vietnam, contributed 
to the development of the condition.  The doctor did not 
explain any reasoning or basis for his opinion.  

In March 2005, the private orthopedic surgeon wrote that the 
veteran sustained a shrapnel injury to the shoulder in 1968, 
while serving in Vietnam.  He had pain in that shoulder 
since, which had gotten worse as he got older.  It was the 
doctor's opinion that the veteran's service injury was a 
material factor in initiating a process which was 
progressively deteriorating over time, and ultimately led to 
his current situation.  

Evidence Against the Claim 
 
A clinical record dated in March 2002 shows that the veteran 
presented as a new patient for primary care.  His history 
included right shoulder symptoms in Vietnam.  Examination 
showed no joint swelling, crepitation, or limitation of 
motion.  His skin had no rash, pallor, or jaundice.  

The veteran's right shoulder was examined in November 2002.  
The claims file was reviewed.  The veteran complained of 
progressive pain in the shoulder.  He reported constant pain 
over the entire shoulder girdle as well as within the 
shoulder joint.  Physical examination disclosed a slight 
decrease in the range of motion.  Flexion was 180 degrees.  
Abduction was 150 degrees.  External rotation was 60 degrees.  
Internal rotation was 75 degrees.  The veteran complained of 
pain before range of motion testing, with increased pain at 
150 degrees abduction and 60 degrees internal rotation.  He 
was noted to have limitation of abduction and external 
rotation due to pain involving the acromioclavicular joint of 
the right shoulder, which would interfere with activities 
involving overhead work.  The veteran had good muscle tone 
and bulk of both upper extremities.  The right biceps 
circumference measured 33.5 centimeters, as compared to 33 
centimeters on the left.  The right forearm circumference 
measured 30 centimeters as compared to 29 centimeters on the 
left.  Muscle strength was 5/5, bilaterally.  There was no 
evidence of muscle herniation or loss of muscle function.  
The examiner stated that there was no limitation related to 
the shrapnel scar.  It measured 4 centimeters by 1 centimeter 
over the apex of the right shoulder.  There was no 
tenderness, adherence, increased sensitivity, evidence of 
breakdown, edema, depression, inflammation, or ulceration of 
the scar.  There was no evidence of erythema, swelling, or 
heat.  The veteran complained of mild tenderness with 
palpation over the acromioclavicular joint, as well as 
tenderness with palpation over any part of the muscles 
involving the entire shoulder girdle, right upper extremity, 
chest, and anywhere in that proximity.  However, there was no 
evidence of muscle spasm.  There was mild stiffness with 
crepitus of the acromioclavicular joint of the right 
shoulder, but no evidence of dislocation or subluxation.  
X-ray studies revealed mild degenerative joint disease of the 
acromioclavicular joint.  There was no radiographic evidence 
of any shrapnel.  The diagnosis was: 1. well healed shrapnel 
fragment scar of the apex of the right shoulder, unchanged 
from the last rating examination; and 2. mild degenerative 
joint disease of the right acromioclavicular joint, unrelated 
to problem number 1.  

VA clinical notes continued to follow the veteran for various 
complaints.  In March 2004, he complained that he was unable 
to do anything with his right hand because of right shoulder 
pain.  Examination showed his muscles and extremities to be 
symmetric.  He was not able to abduct his right arm.  There 
was a scar on the right upper arm.  No clicking or locking 
was noted.  The assessment was right shoulder pain.  Magnetic 
resonance imaging (MRI) was done.  It revealed a large 
rotator cuff tear, as well as osteoarthritis in the 
acromioclavicular joint.  Physical therapy was provided.  

A June 2004 VA clinical note shows the veteran had a repair 
of the right shoulder rotator cuff in May 2004, by an outside 
surgeon.  There were still complaints of right shoulder pain, 
although the veteran was able to abduct his shoulder slowly 
to 90 degrees.  

The veteran was afforded a VA joints examination in January 
2005.  The claims file was reviewed and a history of the 
wound discussed.  The examiner reported that the veteran 
stated his shoulder had caused significantly more problems 
lately.  He stated that his current problems began about 2 
years earlier when he had a lot of problems lifting his hand 
over his head and began having a lot more shoulder pain.  He 
stated that after he got out of service, he could not throw a 
ball, but otherwise had been able to function fairly well 
with his shoulder and did not have a significant amount of 
pain.  He actually worked construction for several years 
before being injured in an automobile accident.  Recently he 
had treatment including physical therapy, injections, 
surgery, and medication.  He said he continued to have 
significant right shoulder pain, which affected his daily 
living and household chores.  He reported numbness and 
tingling in the fingers.  He stated that he had flare-ups 
even above and beyond his constant pain, 3 to 4 times a week, 
when he could not move his arm.  

Examination was difficult due to the veteran's extreme 
apprehension.  Any type of very minimal palpation or even 
light superficial touch to the skin surface was extremely 
tender through out his entire shoulder.  Active motion was 
from 0 to 45 degrees abduction, 0 to 45 degrees forward 
flexion, 0 to 5 degrees external rotation, and 0 to 30 
degrees internal rotation.  All motions were extremely 
painful.  He had numbness and tingling in all 5 fingers.  
Muscle strength was 5/5, with some give-way weakness in the 
triceps and biceps.  He stated that during flare-ups, such as 
from repetitive use or pain, his range of motion was 
essentially 0 in all planes.  His scar was over the lateral 
aspect of the shoulder and measure approximately 4 
centimeters by 1 centimeter.  It was very sensitive but 
essentially equivocal to the rest of his shoulder and did not 
show any type of increased sensitivity.  There was no 
evidence of muscle herniation, depressions, swelling, edema, 
erythema, or breakdown.  The scar appeared to be well healed 
with good overall shoulder contour.  X-rays showed very mild 
glenohumeral changes, more so in the inferior glenoid.  There 
was also evidence of prior surgery with the acromioplasty 
removing the underneath surface of the acromion.  There 
appeared to be a distal clavicle excision with increased 
space at the acromioclavicular joint.  There was no evidence 
of fracture or dislocation and there appeared to still be a 
fair amount of space between the glenoid and the underneath 
surface of the acromion.  It was noted that a March 2004 MRI 
disclosed tendon tears and degenerative changes.  The 
assessment was a well healed shrapnel scar at the apex of the 
right shoulder, which appeared to be well healed causing no 
problems; and a frozen shoulder status post shoulder 
arthroplasty and distal clavicle excision.  

The January 2005 VA examiner expressed an opinion that it was 
less likely as not that the shoulder impingement syndrome and 
acromial bone spur were caused by the shrapnel injury back in 
1969.  The doctor explained that review of the past 
orthopedic notes from 1970 showed a full range of motion with 
just mild symptoms at the extremes of motion.  The veteran's 
scar was well healed and did not appear to be altering 
function.  Although he reported that he was unable to throw a 
ball effectively, he was able to function well in 
construction work for many years, until a hip injury kept him 
from working after a motor vehicle accident.  It was not 
until 2 years ago that his pain escalated and he began having 
problems with overhead activities.  That was most consistent 
with rotator cuff tendonitis and impingement syndrome.  
Further, it was quite unlikely that a subacromial spur would 
develop because of a muscle injury to the deltoid years 
earlier.  His acromion was likely always that shape and just 
increased the probability of developing some irritation and 
inflammation within the subacromial bursa leading to rotator 
cuff tendinitis.  He did develop an intrasubstance tear; 
however, that was an extremely common incident and could not 
necessarily be correlated or connected to one specific event 
that happened decades earlier.  Further, the doctor stated 
that the veteran's current function with his significant pain 
and decreased motion was not caused by the original injury.  
His current frozen shoulder was secondary to his surgery and 
would hopefully run its course, settle down and become quite 
less painful with improved motion expected.  

Pursuant to the remand of this Board, the veteran was 
afforded another VA examination in July 2007.  The claims 
file was reviewed.  It was noted that the veteran sustained a 
shell fragment wound to the right shoulder in February 1969.  
According to the early VA records, he was treated with 
debridement and suturing and hospitalized for 6 weeks.  The 
veteran's complaints on the initial VA examination, in 1970, 
along with the findings, were discussed.  The doctor noted 
that after that evaluation, there was no evidence of on-going 
care, until 1982.  Subsequent clinical notes and examination 
reports were reviewed.  It was noted that left shoulder 
problems also developed and required surgery, as well as 
physical therapy.  The veteran's current symptoms included 
pain, which limited many activities.  

Examination of the right shoulder revealed a well-healed 
scar, which was the result of the fragment injuries.  The 
scar was over the superior, lateral portion of the shoulder.  
It was not adhesive.  There was no evidence of drainage or 
erythema from the scar.  The shoulder was tender to 
palpation.  The area of hypersensitivity was over the 
acromioclavicular joint.  Even light pressure in the area 
caused the veteran discomfort.  He was guarded in his 
shoulder movements and had discomfort with movement.  Forward 
flexion was 110 degrees.  Shoulder abduction was 100 degrees.  
External rotation was 70 degrees.  Internal rotation was 80 
degrees.  Repetitive testing was done in all directions and 
did not result in any additional loss of motion.  There was 
no evidence of fatigability, weakness or instability with 
repetitive testing.  There was good muscle strength.  

X-rays from 2002 were reviewed and did not show evidence of 
any shrapnel.  There was normal alignment of the glenohumeral 
joint.  The acromioclavicular joint space was within normal 
limits.  There was mild degenerative joint disease at the 
acromioclavicular joint.  There was no calcification in the 
rotator cuff.  The impression was mild degenerative joint 
disease of the acromioclavicular joint.  

The X-ray studies of August 2004 were compared with those of 
2002.  The articular surfaces on both sides of the 
acromioclavicular joint now appeared slightly indistinct with 
a suggestion of several small erosions, and the 
acromioclavicular joint was slightly wider than before.  The 
doctor stated that these findings were consistent with a mild 
erosive arthritis.  

X-ray studies were done for the July 2007 examination.  They 
revealed progressive erosive arthritis on the right with 
significant widening of the acromioclavicular joint space.  A 
well corticated osseous fragment was noted inferior to the 
distal clavicle, which might be impinging on the rotator cuff 
tendon.  Minimal degenerative changes were also seen in the 
left acromioclavicular joint.  The impression was progression 
of erosive arthritis on the right distal clavicle with 
significant widening of the acromioclavicular joint space; 
and mild degenerative changes in the left shoulder.  

The detailed report of the July 2007 VA examination concluded 
with diagnoses of: 1. shrapnel injury and scar to the apex of 
the right shoulder; 2. degenerative joint disease of the 
acromioclavicular joint; and, 3. surgical treatment of the 
shoulder joint including acromioplasty and excision of the 
distal clavicle due to number 2.  The examiner went on to 
discuss his findings.    

As to the shell fragment injury to the right shoulder, it was 
noted that the veteran complained of residual discomfort 
after the injury.  He had difficulty throwing due to shoulder 
problems.  He was able to be employed in construction for 
several years after service, even with his right shoulder 
problems.  As to the degenerative joint disease of the 
acromioclavicular joint, it was noted that the veteran 
developed progressive arthritis in his right shoulder over 
the last several years.  The area of the greatest arthritis 
was in the acromioclavicular joint and there was a spur on 
the anterior portion of the shoulder; but his shrapnel wound 
was over the apex of the shoulder, laterally.  Review of the 
X-rays showed no evidence of significant trauma or scarring 
or spur formation in the area of the wound.  The area of 
arthritis was distinct and located elsewhere, over the 
acromioclavicular joint.  Further, the development of similar 
problems in the left shoulder supported that the current 
shoulder problems were the result of aging.  Based on all the 
information developed in his report, the doctor agreed with 
the previous opinion.  It was less likely than not that the 
veteran's fragment injury to the lateral apex of the right 
shoulder directly caused or permanently aggravated his 
current shoulder problem.  The current restrictions in motion 
of the shoulder were predominantly due to degenerative 
changes in the acromioclavicular joint and subsequent 
surgeries to treat that problem.  The veteran was most tender 
over the acromioclavicular joint and had much less tenderness 
over the area of the shrapnel injury.   




Conclusion

First considering the criteria for a higher rating under 
diagnostic code 5301, there is nothing in the extensive 
medical record that shows more than a moderate muscle injury, 
for which the rating criteria provide the current 10 percent 
evaluation.  Specifically, there is no competent medical 
evidence of the factors that indicate a moderately severe or 
severe disability of the muscles.  There is no competent 
evidence of a through and through or deep penetrating wound, 
prolonged infection, sloughing of soft parts, or 
intermuscular scarring.  There is no competent evidence 
indicating a missile track through one or more muscle groups.  
There are no indications of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side.  There is no evidence of any of the factors, set 
forth above, which indicate a severe muscle injury.  Thus, 
the extensive medical evidence forms a preponderance of 
evidence against the claim for an increased rating.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable and the 
appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).   

Turning to the possibility of a higher or additional rating 
based on the veteran's shoulder joint impairment, the Board 
has weighed the opinions of the doctors in this case.  The 
veteran's private surgeon has expressed the opinion that the 
veteran's current shoulder problems are due to the service-
connected wound.  The only explanation he gives for that 
conclusion is the history of shoulder symptoms provided by 
the veteran.  The Board finds that the opinion of the 
veteran's surgeon is not persuasive for several reasons.  
First, it is based in critical part on the veteran's 
recollection and the doctor only has personal knowledge of 
very recent events.  See Swann v. Brown, 5 Vet. App. 229 
(1993); Coghill v. Brown, 8 Vet. App. 342 (1995).  Second, 
the private surgeon fails to account for many post service 
years when the veteran was able to work construction jobs, 
until he was injured in an automobile accident.  Third, the 
surgeon fails to account that the wound scarring is on a 
different part of the shoulder from the arthritis and 
greatest area of tenderness.  Fourth, the surgeon fails to 
account for the bilateral nature of the veteran's arthritis.  
The VA examiner feels that the left shoulder arthritis 
indicates the arthritic changes in both shoulders are due to 
aging rather than the service-connected injury.  

On the other hand, in recent years, the veteran has been seen 
on 3 VA examinations.  In each instance, the examiners 
considered the claims file, medical records, history provided 
by the veteran, X-rays, and current examination findings.  In 
each instance, the examiners expressed an opinion to the 
effect that it was not likely that the veteran's 
acromioclavicular joint arthritis was due to his service-
connected wound.  In each instance, the examiners provided a 
well reasoned explanation as to why the acromioclavicular 
joint arthritis was not related to the wound.  That reasoning 
was set forth above and will not be repeated here.  Thus, the 
VA examination reports combine with the rest of the record to 
provide a preponderance of evidence that completely 
overwhelms the veteran's lay opinion and the opinion rendered 
by his private surgeon.  As the preponderance of the evidence 
is against the acromioclavicular joint symptoms being 
proximately due to or the result of the service-connected 
wound residuals, the benefit of the doubt doctrine is not 
applicable and an increased or additional rating based on the 
restriction of shoulder motion must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert; Ortiz.   

The Board has considered the issues raised by the Court in 
Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007) 
and whether staged ratings should be assigned.  We conclude 
that the service-connected right shoulder wound residuals 
have not significantly changed and a uniform rating is 
appropriate in this case.  At no time during the rating 
period has the disability exceeded the criteria for a 10 
percent rating.  

The Board further finds that there is no evidence of any 
unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to the veteran's service-connected 
bilateral hearing loss, that would take the veteran's case 
outside the norm so as to warrant an extraschedular rating.  
Therefore, referral by the RO to the Chief Benefits Director 
of VA's Compensation and Pension Service, under 38 C.F.R. § 
3.321, is not warranted.  See Bagwell, at 338, 339.  

The Duty to Notify and the Duty to Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2007).  The 
notice must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)." Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

Here, the RO sent a VCAA compliant notice to the veteran in 
January 2007, which discussed specific evidence, the 
particular legal requirements applicable to the claim, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decisions.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or 
content of the notice to the appellant has been cured because 
the appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice and before the claim was readjudicated 
with a supplemental statement of the case in September 2007.  
There has been no prejudice to the appellant, and any defect 
in the timing or content of the notices has not affected the 
fairness of the adjudication.  

The Board is aware of the recent decision in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), regarding notice 
requirements for initial ratings and effective dates.  The 
required notice was furnished in correspondence dated in 
March 2006 and again with the January 2007 VCAA notice 
letter.  

The Board has also considered the holding of the Court in 
Vazquez-Flores v. Peake, No. 05-0355, (U.S. Vet. App. January 
30, 2008).  The January 2007 VCAA notice letter told the 
veteran that to establish entitlement to an increased 
evaluation for his service-connected disability, the evidence 
must show that his service-connected disability has gotten 
worse.  However, the veteran's testimony at the December 2004 
RO hearing and the September 2006 Board hearing demonstrate 
that he has actual knowledge of the rating criteria.  
Therefore, it is not prejudicial for the Board to proceed to 
decide the appeal.  

The Board finds that the RO has ultimately provided all 
notice required by § 5103(a).  Therefore, any failure to make 
a specific request in the VCAA letter is non-prejudicial, 
harmless error.  See Bernard v. Brown, 4 Vet. App. 384, 392-
94 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Also, for the claims decided herein, VA has obtained all 
relevant, identified, and available evidence and has notified 
the appellant of any evidence that could not be obtained.  
The appellant has not referred to any additional, unobtained, 
available evidence relevant to these claims.  VA has also 
conducted medical examinations with respect to the claims 
being decided.  Therefore, the Board is satisfied that the 
duty to assist has been met. 38 U.S.C.A. § 5103A.  




ORDER

A disability rating in excess of 10 percent for residuals of 
shell fragment wound of the right shoulder is denied.  



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


